Citation Nr: 1210942	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-00 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for heart disease, status post myocardial infarction (claimed as coronary artery disease), to include as secondary to service-connected residuals of a traumatic brain injury with loss of part of the skull.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran had active service from February 1952 to April 1953.  He received various decorations evidencing combat, including the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 RO rating decision that, in pertinent part, denied service connection for heart disease, status post myocardial infarction (claimed as coronary artery disease), to include as secondary to service-connected residuals of a traumatic brain injury with loss of part of the skull.  

In July 2010 and March 2011, the Board remanded the issue of entitlement to service connection for heart disease, status post myocardial infarction (claimed a coronary artery disease), to include as secondary to service-connected residuals of a traumatic brain injury with loss of part of the skull, for further development.  

In October 2011, the Board requested a Veterans Health Administration (VHA) opinion and the VHA opinion was obtained in January 2012.  In January 2012, the Veteran and his representative were provided with a copy of the VHA opinion.  In February 2012, the Veteran's representative submitted additional argument as to his claim.  As such, the Board will proceed with the consideration of his case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that a VHA opinion was provided by a cardiologist in January 2012.  The VHA specialist reported that he had reviewed the Veteran's chart and the synopsis of the prior examiners' findings and opinions.  The VHA physician indicated that hypertension was present during the Veteran's period of service as documented by a blood pressure reading of 150/80 in 1951.  (The Board notes that a February 1952 examination report during the Veteran's period of service also reflects a blood pressure reading of 150/80).  

The VHA specialist indicated that the Veteran did not have an old myocardial infarction and that there was also no evidence of coronary artery disease.  The VHA physician reported that the Veteran had recurrent episodes of atrial fibrillation in 1999 and 2004, and as early as 1980.  The VHA physician commented that it was much more likely that the Veteran's atrial rhythms were from hypertension, hyperlipidemia, left atrial enlargement, and from diabetic problems.  The VHA physician remarked that it was unlikely that the Veteran's atrial rhythms were caused or aggravated by his brain (injury).  

The physician also indicated that, as to atherosclerotic plaque in the Veteran's carotids, there was no evidence that a traumatic brain injury and surgery was in anyway associated with carotid plaques.  The physician stated that the Veteran's carotid plaques were likely due to his hypertension and hyperlipidemia.  The physician further reported that the Veteran had been chronically hypertensive and that there was evidence that he was hypertensive prior to his brain injury.  

The Board observes that although the Veteran has not asserted service connection for heart disease as secondary to hypertension, and service connection for hypertension was denied by the Board in a March 2011 decision, courts have held that proceedings before VA are nonadversarial and VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing, including theories unknown to the Veteran.).  Here, the VHA physician has specifically opined that the Veteran's hypertension had its onset in service, and that his heart disability (atrial fibrillation/tachycardia and atherosclerotic plaque in his carotid arteries), at least in part, is related to his service-incurred hypertension.  The Board finds, therefore, that the January 2012 VHA opinion has raised the issue of entitlement to service connection for hypertension as a theory in support of the Veteran's heart disease claim.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3) (2011).  

The Board also notes that a claim for entitlement to service connection for hypertension is inextricably intertwined with the Veteran's claim of entitlement to service connection for heart disease, status post myocardial infarction (claimed as coronary artery disease), to include as secondary to service-connected residuals of a traumatic brain injury with loss of part of the skull.  Thus, a decision by the Board on the Veteran's claim for entitlement to service connection for heart disease, status post myocardial infarction (claimed as coronary artery disease), to include as secondary to service-connected residuals of a traumatic brain injury with loss of part of the skull would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

In light of the VHA opinion, adjudicate whether entitlement to service connection for hypertension is warranted and then readjudicate the claim for entitlement to service connection for heart disease, status post myocardial infarction (claimed as coronary artery disease), to include as secondary to service-connected residuals of a traumatic brain injury with loss of part of the skull, as well as secondary to hypertension.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

